DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-7, 15 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feller [US PATENT No.: US 8,650,946 B1] in view of van der Graaf [US PATENT No.: US 5,036,701].
With regards to claim 1, Feller discloses a flow ratio controller (30, controller for a Thermal fluid flow rate sensor, Figs 1A & 1B, Col. 4, lines 47-65), comprising an inlet 
van der Graaf teaches of a mass – flow meter with temperature sensors having a heating element disposed between the first temperature sensor (7) and the second temperature sensor (8), wherein the heating element is configured to heat the flow through the bypass pipe (1, u-shape tube) to a predetermined temperature of about 40 degrees to about 60 degrees Celsius, (a well know way is one can deduce the speed 
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Feller’s Thermal fluid flow rate sensor with a heating element there between the two temperature sensor of the mass – flow meter with temperature sensors based upon van der Graaf teachings. When modifying Feller one would have readily conclude to provide the heating elements along with two temperature sensors to provide a mass-flow meter with which the so-called zero-offset can be eliminated physically. This purpose is achieved, according to the invention, by applying one or more facilities in or on the tube, with which the temperature profile along the tube can be regulated so, that when the tube, with an immobile medium, is heated, temperature sensors placed symmetrically in relation to the heating element show a temperature difference equal to zero (Col. 2, lines 35-43)
With regards to claim 2, van der Graaf teaches the first temperature sensor and the second temperature sensor are disposed substantially equidistant from the heating element (Fig. 1).
With regards to claim 3, Feller discloses the plurality of channels comprises three channels (Fig. 1B illustrates at least three channels).
With regards to claim 5, Feller discloses the control valve is disposed downstream of the bypass pipe (Fig. 1B).
With regards to claim 6, Feller discloses wherein the first temperature sensor and the second temperature sensor are resistance temperature detectors (a separate electrically heated temperature sensitive element 28a, 28b, Fig. 3A, Col. 6, lines 23-24).
With regards to claim 7, van der Graaf teaches the heating element is external to the bypass pipe (5, 6 are external to tube, Fig. 1).
With regards to Method claim 15,the method claim is met by the apparatus as disclose by Feller in view of van der Graaf as cited above in claim 1
With regards to Method claim 17 van der Graaf teaches of wherein providing power to the heating element comprises heating the heating element to a predetermined temperature of about 40 degrees to about 60 degrees Celsius (a well know way is one can deduce the speed of flow of the medium is proportional with the temperature difference and thus different temperature profiles are exhibit, Col. 5, lines 4-51).
Claims 4, 8, 9- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feller [US PATENT No.: US 8,650,946 B1] in view of van der Graaf [US PATENT No.: US 5,036,701] as applied to claims 1-3 & 5-7 above, and further in view of Hartig et al. [US PATENT No.: US 5,683,548].
With regards to claim 8, Feller discloses a flow ratio controller (30, controller for a Thermal fluid flow rate sensor, Figs 1A & 1B, Col. 4, lines 47-65), comprising an inlet (Col. 5, lines 54-60); a plurality of channels extending from the inlet to a corresponding plurality of outlets (Figs 1B illustrate a plurality of channels extending therefrom 12, conduit); a control valve in line with each channel of the plurality of channels (24, valves, Figs. Col. 4, lines 59-65); a bypass pipe extending from each channel of the plurality of channels that diverts a small portion of a flow from that channel and then returns the small portion of the flow back to that channel (16, bypass conduit, Figs. Col. 4, lines 1-11); a thermal mass flow meter coupled to the bypass pipe, the thermal mass flow meter including a first temperature sensor, a second temperature sensor (18, thermal flow sensor uses 28a & 28b two heated sensing elements, Col. 5, lines 3-24), and  a controller to determine a flow rate through each of the plurality of channels based on a measured temperature difference between the first temperature sensor and the second temperature sensor and to control the control valve of each channel to provide a predetermined flow ratio of a process gas between the plurality of channels (Col. 4, line 47- Col. 5, line 2). However is silent on and a controller to provide a flow ratio of a process gas from the gas source between the plurality of outlets and to determine a flow 
van der Graaf teaches of a mass – flow meter with temperature sensors having a heating element disposed between the first temperature sensor (7) and the second temperature sensor (8), wherein the heating element is configured to heat the flow through the bypass pipe (1, u-shape tube) to a predetermined temperature of about 40 degrees to about 60 degrees Celsius, (a well know way is one can deduce the speed of flow of the medium is proportional with the temperature difference and thus different temperature profiles are exhibit, Col. 5, lines 4-51). 
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Feller’s Thermal fluid flow rate sensor with a heating element there between the two temperature sensor of the mass – flow meter with temperature sensors based upon van der Graaf teachings. When modifying Feller one would have readily conclude to provide the heating elements along with two temperature sensors to provide a mass-flow meter with which the so-called zero-offset can be eliminated physically. This purpose is achieved, according to the invention, by applying one or more facilities in or on the tube, with which the temperature profile along the tube can be regulated so, that when the tube, with an immobile medium, is heated, temperature sensors placed symmetrically in relation to the heating element show a temperature difference equal to zero (Col. 2, lines 35-43), however is silent on an apparatus for controlling gas distribution to an etch chamber, comprising: a gas source; an etch chamber having a chamber body and a plurality of gas delivery zones and,

At the time of filing it would have been obvious to one ordinary skilled in the art to modify Feller in view of van der Graaf with the etch chamber based upon hartig teaching. When modifying Feller in view of van der Graaf one would have readily concluded to provide the etch chamber with a gas source as the present invention contemplates the etching of material layers having a lithographic pattern previously defined for the purpose of creating various device structures, such as gate electrodes, electrical contacts, electrical interconnects, and the like. Furthermore, the invention contemplates the use of many different kinds of chemical agents for the deposition or etching of a wide variety of materials used to form thin-film layers in semiconductor devices, (Col. 7, lines 50-62).
With regards to claim 10, Hartig further teaches wherein the at least one flow ratio controller comprises a first flow ratio controller and a second flow ratio controller, and wherein the gas source includes a first gas source having a first process gas coupled to the inlet of the first flow ratio controller and a second gas source having a second process gas coupled to the inlet of the second flow ratio controller, wherein the first gas source and the second gas source are separate (Claims 1 & 2).
With regards to claim 11, Hartig further teaches the first process gas and the second process gas are mixed downstream from the first flow ratio controller and the second flow ratio controller and upstream from the etch chamber (Fig. 1).

With regards to claims 4, 9, 16, Hartig further teaches of the process gas includes at least one of hydrogen bromine (HBr), chlorine (Cl2), nitrogen trifluoride (NF3), tetrafluoromethane (CF4), or silicon tetrachloride (SiCI4), Col. 7, lines 6-25).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Feller [US PATENT No.: US 8,650,946 B1] in view of van der Graaf [US PATENT No.: US 5,036,701] as applied to claims 1-3 & 5-7 above, and further in view of Burgess et al. PG. Pub. No.: us 2019/0240432 A1].
With regards to claim 18, Feller in view of vander Graaf discloses the claimed invention as cited above in claims 1 & 15, however is silent on determining the first flow rate, the second flow rate, and the third flow rate comprises using a Wheatstone bridge circuit to convert the measured temperature difference into a voltage difference that is calibrated against known flow rates.
Burgess teaches of a gas flow rate sensing system including a Wheatstone bridge configuration comprising a first voltage divider arm and a second voltage divider arm (¶0110-0111).
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Feller in view of van der Graaf with a Wheatstone bridge configuration comprising a first voltage divider arm and a second voltage divider arm based upon Burgess teachings. When modifying Feller in view of van der Graaf one would have .
Allowable Subject Matter
Claims 13, 14, 19, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 13, the prior art does not disclose or suggest the claimed the plurality of gas delivery zones comprises three gas delivery zones and the plurality of outlets comprises three outlets, wherein a first outlet is fluidly coupled to a first gas delivery zone via a first gas line, a second outlet is fluidly coupled to a second gas delivery zone via a second gas line, and a third outlet is fluidly coupled to a third gas delivery zone via a third gas line. Claim 14 is depended there from claim 13.
With regards to claim 15, the prior art does not disclose or suggest the claimed using the controller to control a control valve in line with each respective channel of provide a desired quantity of process gas to each respective outlet of the flow ratio controller. Claim 20 is depended therefrom claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852